Citation Nr: 0709474	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-06 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1976 to 
November 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought. 

The veteran testified before the undersigned Veterans Law 
Judge in May 2006.  

Following the Board hearing the veteran submitted recent VA 
medical records with a waiver of initial RO jurisdiction.  
The Board has accepted this additional evidence for inclusion 
into the record on appeal.  See 38 C.F.R. § 20.800.  

In September 2006, the Board remanded the claim to the RO, 
via the Appeals Management Center (AMC), for further 
development.  Following its completion of the Board's 
requested actions, the RO continued the denial of the 
veteran's claim (as most recently reflected in a December 
2006 supplemental statement of the case (SSOC)) and returned 
these matters to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The competent medical evidence does not show that the 
veteran has a hearing disability for VA purposes. 



CONCLUSION OF LAW

The veteran does not have bilateral hearing loss that was 
incurred in or aggravated by military service, nor may 
service connection be presumed.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309(a), 3.385 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 101, 106, 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim. 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the claim on appeal via a June 2003 RO letter, an October 
2003 RO letter, the February 2004 rating decision, the 
November 2004 statement of the case (SOC), and the July 2005 
supplemental statement of the case (SSOC).  In addition, the 
July 2003 RO letter and the October 2003 RO letter provided 
the veteran with specific information relevant to the VCAA.  
Thus, no further notices are required.  See Quartuccio, 
supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claim or might be pertinent to the bases of the 
claim, has been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  A May 2006 RO letter advised the veteran "If you 
have any information or evidence that you have not previously 
told us about or given to us, and that information or 
evidence concerns the level of your disability or when it 
began, please tell us or give us that evidence as soon as 
possible."  Therefore the Board finds that the veteran was 
fully notified of the need to give to VA any evidence 
pertaining to his claim. 

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the June 2003 RO letter and the October 
2003 RO letter, gave the veteran notice of the VCAA 
requirements, before the February 2004 unfavorable AOJ 
decision that is the basis of this appeal.

However, the Board finds that any arguable defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Any arguable delay of the notices provided 
to the veteran, the veteran has not been prejudiced thereby.  
The content of the notices provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of the claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of the claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  In the present case, the May 2006 RO 
letter, gave the veteran the notices required per 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of this claim by the RO are 
not of sufficient significance to warrant remand of the issue 
of service connection for bilateral hearing loss and further 
delay of the appellate process.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).



II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The veteran asserts that she has bilateral hearing loss due 
to service. 

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or, when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or, when speech recognition 
scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.  

In July 2004 the veteran had a VA audiological evaluation at 
QTC Medical Services, by Dr. K.D.  The veteran stated that in 
2000 she applied for a job that required an auditory exam and 
was told by the administrator that she almost failed. 

The VA audiologist stated that the veteran's hearing on the 
right side was within normal limits and that there was no 
hearing loss present.  The veteran's pure tone audiometry 
tests results for the right ear were 10 decibels (500 Hertz), 
10 decibels (1000 Hertz), 15 decibels (2000 Hertz), 25 
decibels (3000 Hertz), and 35 decibels (4000 Hertz). 

Similarly, the VA audiologist stated that the veteran's 
hearing on the left side was within normal limits and that 
there was no hearing loss present.  The veteran's pure tone 
audiometry tests results for the left ear were 20 decibels 
(500 Hertz), 15 decibels (1000 Hertz), 10 decibels (2000 
Hertz), 15 decibels (3000 Hertz), and 25 decibels (4000 
Hertz). 

The audiologist stated that the veteran's speech recognition, 
performed with the Maryland CNC word list, was 96 percent in 
the right ear and 100 percent in the left ear.  The 
audiologist opined that the veteran's claimed condition of 
bilateral hearing had no diagnosis because the condition was 
resolved. 

At the veteran's Board hearing her representative asserted 
that the veteran's last audiological evaluation was in 2004 
and that the veteran's hearing loss increased in severity 
since that date, therefore the Board remanded for VA 
audiological evaluation. 

In September 2006 the veteran had a VA audiological 
evaluation at the Oklahoma City VA Medical Center.  The 
audiologist reported that the veteran's pure tone audiometry 
tests results for the right ear were 5 decibels (500 Hertz), 
10 decibels (1000 Hertz), 10 decibels (2000 Hertz), 25 
decibels (3000 Hertz), and 25 decibels (4000 Hertz). 

The veteran's pure tone audiometry tests results for the left 
ear were 5 decibels (500 Hertz), 10 decibels (1000 Hertz), 10 
decibels (2000 Hertz), 15 decibels (3000 Hertz), and 25 
decibels (4000 Hertz). 

The audiologist stated that the veteran's speech recognition, 
performed with the Maryland CNC word list, was 100 percent in 
the right ear and 96 percent in the left ear.  The 
audiologist stated that the veteran's hearing was with normal 
limits bilaterally.  The audiologist opined that hearing loss 
should not be an issue as there is no hearing loss present.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).   The Board notes that Congress 
specifically limits entitlement to service-connected disease 
or injury where such cases have resulted in a disability and 
in the absence of a proof of present disability there can be 
no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   
As a threshold matter, per 38 C.F.R. § 3.385, since the 
veteran does not have a disability for which service 
connection can be granted, the claim must be denied. 

Given these facts, the Board finds that service connection 
for bilateral hearing loss must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for bilateral hearing loss is denied. 


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


